
	
		II
		110th CONGRESS
		1st Session
		S. 2454
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mrs. Boxer (for herself,
			 Mr. Specter, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to
		  protect the privacy rights of subscribers to wireless communications services.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Wireless 411 Privacy
			 Act.
		2.FindingsCongress finds that—
			(1)there are roughly 250,000,000 wireless
			 subscribers in the United States, up from approximately 15,000,000 subscribers
			 just a decade ago;
			(2)wireless phone service has proven valuable
			 to millions of Americans because of its mobility, and the fact that government
			 policies have expanded opportunities for new carriers to enter the market,
			 offering more choices and ever lower prices for consumers;
			(3)in addition to the benefits of competition
			 and mobility, subscribers also benefit from the fact that wireless phone
			 numbers have not been publicly available;
			(4)up until now, the privacy of wireless
			 subscribers has been safeguarded and thus vastly diminished the likelihood of
			 subscribers receiving unwanted or annoying phone call interruptions on their
			 wireless phones;
			(5)moreover, because their wireless contact
			 information, such as their phone number, have never been publicly available in
			 any published directory or from any directory assistance service, subscribers
			 have come to expect that if their phone rings it’s likely to be a call from
			 someone to whom they have personally given their number;
			(6)the wireless industry is poised to begin
			 implementing a directory assistance service so that callers can reach wireless
			 subscribers, including subscribers who have not given such callers their
			 wireless phone number;
			(7)while some wireless subscribers may find
			 such directory assistance service useful, current subscribers deserve the right
			 to choose whether they want to participate in such a directory;
			(8)because wireless users are typically
			 charged for incoming calls, consumers must be afforded the ability to maintain
			 the maximum amount of control over how many calls they may expect to receive
			 and, in particular, control over the disclosure of their wireless phone
			 number;
			(9)current wireless subscribers who elect to
			 participate, or new wireless subscribers who decline to be listed, in any new
			 wireless directory assistance service directory, including those subscribers
			 who also elect not to receive forwarded calls from any wireless directory
			 assistance service, should not be charged for exercising such rights;
			(10)the marketplace has not yet adequately
			 explained an effective plan to protect consumer privacy rights;
			(11)Congress previously acted to protect the
			 wireless location information of subscribers by enacting prohibitions on the
			 disclosure of such sensitive information without the express prior
			 authorization of the subscriber; and
			(12)the public interest would be served by
			 similarly enacting effective and industry-wide privacy protections for
			 consumers with respect to wireless directory assistance service.
			3.Consumer control of
			 Wireless phone numbersSection
			 332(c) of the Communications Act of
			 1934 (47 U.S.C. 332(c)) is amended by
			 adding at the end the following:
			
				(9)Wireless
				consumer privacy protection
					(A)In
				generalA provider of
				commercial mobile services, or any direct or indirect affiliate or agent of
				such a provider, may not include the wireless telephone number information of
				any subscriber in any wireless directory assistance service database
				unless—
						(i)the mobile service provider provides a
				conspicuous, separate notice to the subscriber informing the subscriber of the
				right not to be listed in any wireless directory assistance service; and
						(ii)the mobile service provider obtains express
				prior authorization for listing from such subscriber, separate from any
				authorization obtained to provide such subscriber with commercial mobile
				service, or any calling plan or service associated with such commercial mobile
				service, and such authorization has not been subsequently withdrawn.
						(B)Cost-free
				de-listingA provider of
				commercial mobile services, or any direct or indirect affiliate or agent of
				such a provider, shall remove the wireless telephone number information of any
				subscriber from any wireless directory assistance service database upon request
				by that subscriber and without any cost to the subscriber.
					(C)Wireless
				accessibilityA provider of
				commercial mobile services, or any direct or indirect affiliate or agent of
				such provider, may connect a calling party from a wireless directory assistance
				service to a commercial mobile service subscriber only if—
						(i)such subscriber is provided prior notice of
				the calling party’s identity and is permitted to accept or reject the incoming
				call on a per-call basis;
						(ii)such subscriber’s wireless telephone number
				information is not disclosed to the calling party; and
						(iii)such subscriber has not declined or refused
				to participate in such database.
						(D)Protection of
				Wireless phone numbersA
				telecommunications carrier shall not disclose in its billing information
				provided to customers wireless telephone number information of subscribers who
				have indicated a preference to their commercial mobile services provider for
				not having their wireless telephone number information disclosed.
				Notwithstanding the preceding sentence, a telecommunications carrier may
				disclose a portion of the wireless telephone number in its billing information
				if the actual number cannot be readily ascertained.
					(E)Publication of
				directories prohibitedA
				provider of commercial mobile services, or any direct or indirect affiliate or
				agent of such a provider, may not publish, in printed, electronic, or other
				form, or sell or otherwise disseminate, the contents of any wireless directory
				assistance service database, or any portion or segment thereof unless—
						(i)the mobile service provider provides a
				conspicuous, separate notice to the subscriber informing the subscriber of the
				right not to be listed; and
						(ii)the mobile service provider obtains express
				prior authorization for listing from such subscriber, separate from any
				authorization obtained to provide such subscriber with commercial mobile
				service, or any calling plan or service associated with such commercial mobile
				service, and such authorization has not been subsequently withdrawn.
						(F)No consumer fee
				for retaining privacyA
				provider of commercial mobile services may not charge any subscriber for
				exercising any of the rights under this paragraph.
					(G)State and local
				laws pre-emptedTo the extent
				that any State or local government imposes requirements on providers of
				commercial mobile services, or any direct or indirect affiliate or agent of
				such providers, that are inconsistent with the requirements of this paragraph,
				this paragraph preempts such State or local requirements.
					(H)DefinitionsIn this paragraph:
						(i)Calling party’s
				identityThe term
				calling party’s identity means the telephone number of the calling
				party or the name of subscriber to such telephone, or an oral or text message
				which provides sufficient information to enable a commercial mobile services
				subscriber to determine who is calling.
						(ii)Unlisted
				commercial mobile services subscriberThe term unlisted commercial mobile
				services subscriber means a subscriber to commercial mobile services who
				has not provided express prior consent to a commercial mobile service provider
				to be included in a wireless directory assistance service database.
						(iii)Wireless
				telephone number informationThe term wireless telephone number
				information means the telephone number, electronic address, and any
				other identifying information by which a calling party may reach a subscriber
				to commercial mobile services, and which is assigned by a commercial mobile
				service provider to such subscriber, and includes such subscriber’s name and
				address.
						(iv)Wireless
				directory assistance serviceThe term wireless directory
				assistance service means any service for connecting calling parties to a
				subscriber of commercial mobile service when such calling parties themselves do
				not possess such subscriber’s wireless telephone number
				information.
						.
		4.Prohibition on
			 sale of cell phone numbers to third partiesSection 222 of the
			 Communications Act of 1934 (47 U.S.C.
			 222) is amended—
			(1)by redesignating
			 subsection (h) as subsection (i); and
			(2)by inserting
			 after subsection (g) the following new subsection:
				
					(h)Prohibitions
				with respect to dissemination or collection of cell phone numbers
						(1)Prohibition on
				sale to third partiesNotwithstanding the exception provided
				under subsection (e), no person, including any provider of commercial mobile
				services, wireless directory assistance service, or any direct or indirect
				affiliate or agent of such a provider, shall sell, offer for sale, or otherwise
				disseminate, the wireless telephone information of any individual unless the
				individual provides, in writing, to such person express prior authorization for
				the sale, offer for sale, or dissemination of such information.
						(2)Prohibition on
				publication of directoriesNo person may publish, market for
				sale, or otherwise disseminate, any directory, index, or other list of the
				wireless telephone information of individuals unless each individual whose
				information appears in such directory, index, or list provides, in writing, to
				such person express prior authorization for the publication, marketing, or
				dissemination of such information.
						(3)State and local
				laws pre-emptedThis subsection supersedes any provision of a
				statute, regulation, or rule, and any other requirement, prohibition, or remedy
				under State law, or the law of any political subdivision of a State, to the
				extent that such provision, regulation, rule, requirement, prohibition, or
				remedy is inconsistent with this subsection.
						(4)DefinitionsIn
				this subsection:
							(A)Wireless
				telephone number informationThe term wireless telephone
				number information means the telephone number, electronic address, and
				any other identifying information by which a calling party may reach a
				commercial mobile services customer, and which is assigned by a commercial
				mobile service provider to such customer, and includes the name and address of
				such customer.
							(B)Wireless
				directory assistance serviceThe term wireless directory
				assistance service means any service for connecting calling parties to a
				commercial mobile service customer when such calling parties themselves do not
				possess the wireless telephone number information of such
				customer.
							.
			
